DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being antisipated by Cogelec (EP 3023944).
	Regarding claim 1, Cogelec teaches a cover plate configured for use with a mounting plate and a control system, the cover plate having a front side and a rear side opposite the front side (See abstract. Fig. 4 components 36 & 90, [0035], and [0051]), the cover plate comprising:
a support substrate comprising an opening sized and shaped to receive a spindle of a door hardware apparatus associated with a rose assembly (See abstract, Fig. 4, 36 [0035], and [0040]);
a cover plate coupler configured to releasably couple with a mounting plate coupler of the mounting plate (See abstract, Fig. 4 components 84 and 96 and [0044]); and
an electronic device mounted to the support substrate (See abstract, Fig. 2, Fig.  4 components 19 & 22, and [0019]), the electronic device comprising:
a first electrical connector accessible from the rear side of the cover plate and configured for engagement with a second electrical connector of the control system (See abstract, Fig. 2, Fig. 6 component 114 and 122, [0054]); and
an electronic component electrically connected with the first electrical connector such that the electronic component is electrically connected with the control system when the first electrical connector is engaged with the second electrical connector (See abstract, Fig. 1 component 22, Fig. 4 component 12, Fig. 6 and [0054]).
Regarding claim 2, Cogelec teaches the electronic device further comprises a non-transitory computer readable medium including information relating to the electronic component; and wherein the non-transitory computer readable medium is electrically connected with the first electrical connector such that the non-transitory computer readable medium 1s operable to transmit the information via the first electrical connector (See abstract, [0023], and [0036]).
Regarding claim 4, Cogelec teaches the electronic component is operable to receive electrical power via the first electrical connector (See abstract, [0040]).
Regarding claim 6, Cogelec teaches the electronic component comprises a sensor array including at least one sensor operable to transmit information relating to a sensed condition via the first electrical connector (See abstract, [0037], and [0063] which teaches a reader that senses transmitted data that is interpreted as identification information).
Regarding claim 7, Cogelec teaches the electronic component comprises at least one of an electronic display device or an audio output device (See abstract and [0029]).
Regarding claim 8, Cogelec teaches the electronic component comprises a user input device configured to receive a user input and to transmit information relating to the user input (See abstract and [0029]).
Regarding claim 9, Cogelec teaches the electronic component comprises a wireless communication device configured to facilitate wireless communication with an external device (See abstract, Fig. 1 and [0030]). 
Regarding claim 10, Cogelec teaches the mounting plate, wherein the mounting plate defines a mounting area to which the cover plate is mounted; and the control assembly system, wherein the control assembly system is mounted to the mounting plate, wherein the control assembly system includes the second electrical connector, and wherein the first electrical connector is engaged with the second electrical connector such that the control assembly system is in communication with the electronic device (See abstract, Fig. 2-6, [0051], and [0054]). 
Regarding claim 11, Cogelec teaches rose assembly configured for mounting to a door (See abstract, Fig. 2-6, and [0033]-[0036]), the rose assembly comprising:
a mounting plate defining a mounting area (See abstract, Fig. 4, 90);
a control system mounted to the mounting plate (See Fig. 4 & 5, 100 and [0049]), the control system comprising: 
a controller (See Fi[]g. Fig. 5, 106 and [0051]); and 
a control system electrical connector electrically connected with the controller (See Fig. 4 and 6 and [0051]-[0052]); 
a cover plate mounted to the mounting area (See Fig. 4-6 and [0033]-[0036]), the cover plate comprising: 
an electronic component (See abstract, Fig. 4 & Fig. 1, [0021]-[0024]); and 
a cover plate electrical connector electrically connected with the electronic component (See abstract, [0054], Fig. 4-6); and 
a releasable coupler selectively maintaining the cover plate at the mounting area (See abstract, Fig. 2  & 4, 84, and [0044]); and
wherein the control system electrical connector is releasably engaged with the cover plate electrical connector such that the controller is in communication with the electronic component (See Fig. 6 and [0054]).
Regarding claim 13, Cogelec teaches the cover plate further comprises a non-transitory computer readable medium including information relating to the electronic component; and wherein the controller is in communication with the non-transitory computer readable medium and is configured to operate the electronic component based upon on the information relating to the electronic component (See abstract, abstract, Fig. 3 & 4 and [0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cogelec.
Regarding claim 5, Cogelec does not explicitly teach that the cover plate has a maximum thickness of one centimeter or less; however, it would be obvious to a person of ordinary skill in the art to utilize the dimensions claimed.  A person of ordinary skill in the art would be motivated not to exceed 1 cm in order to fit all of the components into the small compartment of the door lock assembly.
Claim 3, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cogelec and Roberts, III (US Pub No. 2019/0360237).
Regarding claim 3, Cogelec does not teach that the support substrate is formed of a ferrous material.
Roberts teaches a support substrate that is formed of a ferrous material (See abstract and [0036]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Cogelec’s device to include Roberts’ ferrous substrate to ensure proper and reliable fastening. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 12, Cogelec does not teach the mounting area includes a primary receiving space and a recessed portion; wherein a first region of the cover plate covers the primary receiving space and a second region of the cover plate covers the recessed portion; and wherein a pressing force applied to the second region of the cover plate pivots the cover plate such that the first region of the cover plate exits the mounting area.
Roberts teaches the mounting area includes a primary receiving space and a recessed portion; wherein a first region of the cover plate covers the primary receiving space and a second region of the cover plate covers the recessed portion; and wherein a pressing force applied to the second region of the cover plate pivots the cover plate such that the first region of the cover plate exits the mounting area (See abstract, Fig. 1-5, [0019] and [0022]-[0023]). 
Regarding claim 14, Cogelec does not teach releasable coupler comprises a magnet.
Roberts teaches a magnet fastener (See abstract and [0036]).
Regarding claim 15, Cogelec teaches a cover plate configured for use with a mounting plate (See abstract, Fig. 4 component 36 & 90 and [0033]-[0036]), the cover plate comprising:
a support substrate comprising an opening sized and shaped to receive a spindle of a door hardware apparatus (See abstract, Fig. 4, 36 [0035], and [0040]);
an electronic device mounted to the support substrate (See abstract, Fig. 2, Fig.  4 components 19 & 22, and [0019]), the electronic device comprising:
a power supply (See Fig. 5, 102 and [0049]);
an electronic component having a capability (See [0049]-[0050]);
a non-transitory computer readable medium including information relating to the electronic component (See abstract and [0023]); and
a controller connected with the power supply, the electronic component, and the non-transitory computer readable medium (See abstract, [0051]-[0052]); and
wherein the controller is configured to operate the electronic component using the information relating to the electronic component to provide the cover plate with the capability (See [0051]-[0054]).
Cogelec does not teach a protrusion projecting from a rear side of the cover plate, the protrusion comprising at least one of a ferrous material or a magnet.
Roberts teaches a protrusion projecting from a rear side of the cover plate, the protrusion comprising at least one of a ferrous material or a magnet (See abstract, Fig. 1B, 4, [0023], and [0036]).
Regarding claim 16, Cogelec does not teach the protrusion is frustoconical.
Roberts teaches the protrusion is frustoconical (See abstract, Fig. 4 and [0036]).
Regarding claim 17, Cogelec teaches an outer perimeter of the cover plate comprises: a pair of parallel edges; a first curved edge connecting first ends of the pair of parallel edges; and a second curved edge connecting second ends of the pair of parallel edges (See abstract, Fig. 4 component 36).
Regarding claim 18, Cogelec teaches an outer perimeter of the cover plate comprises: a pair of parallel edges; a first curved edge connecting first ends of the pair of parallel edges; and a second curved edge connecting second ends of the pair of parallel edges (See abstract, Fig. 2-4 and [0031]).
Regarding claim 19, Cogelec teaches the electronic device further comprises an electrical connector connected with the electronic component and configured to engage a second electrical connector of a control system installed to the mounting plate (See abstract, Fig. 5 & 6 and [0054]).
Regarding claim 20, Cogelec teaches the mounting plate comprises: a mounting area to which the cover plate is mounted (See Fig. 4) but does not teach a recessed portion in which the protrusion is seated; and a magnet aligned with the recessed portion, wherein magnetic forces between the protrusion and the magnet releasably couple the cover plate to the mounting area.
Roberts teaches a recessed portion in which the protrusion is seated; and a magnet aligned with the recessed portion, wherein magnetic forces between the protrusion and the magnet releasably couple the cover plate to the mounting area (See Fig. 4 and [0036]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683